Exhibit 10.36

STONEMOR PARTNERS, GP, LLC

3600 Horizon Blvd., Ste 100

Trevose, PA 19053

January 28, 2017

Austin So

General Counsel

Stonemor Partners

3600 Horizon Blvd., Ste 100

Trevose, PA 19053

Dear Austin,

Thank you for your call on Saturday. As we discussed, StoneMor GP LLC (“the
Company”) is offering you the following:

 

  •   Effective February 1, 2017, your base salary shall increase to $375,000
annually (payable weekly or pursuant to standard Company payroll practice),
effective February 1, 2017.

 

  •   You will be eligible for a Q1 2017 Busy Period Bonus of $100,000, payable
in the pay period immediately following the signing of this letter.

 

  •   You will be eligible for a quarterly retention bonus of $50,000 to be paid
after the end of each quarter in 2017. You will be eligible for a quarterly
retention bonus of $25,000 to be paid after the end of each quarter in 2018. To
be eligible for any retention bonus, you must be employed by the Company on the
day the Company pays the applicable retention bonus.

 

  •   The Compensation Committee will be reviewing in the next couple of months
the long term equity incentive awards and regular management bonus plans to
ensure that they are aligned with the Company’s operations and goals and will
communicate with you concerning any changes applicable to you.

 

  •   All amounts paid are subject to applicable taxes and other required
withholdings.

Your employment with the Company continues to be at-will, meaning either you or
the Company may terminate your employment at any time, with or without cause,
with or without notice.

 

Best Regards,

LOGO [g304112snap0004.jpg]

Robert B. Hellman, Jr

 

Agreed and Accepted,

 

LOGO [g304112snap0005.jpg]

Austin So

 

January 28, 2017